The Honorable Jim Argue, Jr. State Senator 5905 Forest Place, #210 Little Rock, AR 72207-5245
Dear Senator Argue:
This is in response to your request for an opinion regarding Act 1126 of 1995, the so-called "Charter School Act," which is codified as A.C.A. §6-10-116 (Supp. 1995). You state that it is your belief that only a "local school" as defined in the act may petition the State Board of Education for charter school status and become a charter school under the act. You also state that in at least one instance, however, an already existing private school is taking steps to petition for charter school status under § 6-10-116(c).
You have asked whether or not such an already existing private school may obtain charter school status under the act.
It is my opinion that a private school may not obtain charter school status under the act. The General Assembly has stated its intent under §6-10-116 to:
  . . . provide a means whereby local schools may choose to substitute a binding performance-based contract approved by both state and local boards of education, called a charter, for state and local rules, regulations, policies, and procedures and the applicability of the other provisions of this title 6 of the Arkansas Code.
A.C.A. § 6-10-116(a) (Supp. 1995) (emphasis added).
The term "local school" is defined in § 6-10-116(b)(4) as "a publicschool building site in Arkansas which is under the management and control of a local board of directors[.]" (Emphasis added.) Section6-10-116(c) authorizes "[a]ny local school" to petition the State Board of Education for "charter school status." And the term "charter school" is defined as "a public school that is operating under the terms of a charter granted by the state board[.]"
It is thus clear, in my opinion, that private schools are not included within the local schools that may obtain charter school status under A.C.A. § 6-10-116.1
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elisabeth A. Walker.
Sincerely,
WINSTON BRYANT Attorney General
WB:EAW/cyh
1 Senate Bill 56 in the current legislative session (81st General Assembly, regular session, 1997), if enacted, would authorize "open-enrollment charter schools" and would extend to private institutions.